STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 11, 2016
               Plaintiff-Appellee,

v                                                                   No. 323323
                                                                    Otsego Circuit Court
BRUCE ALLEN COOPER,                                                 LC No. 14-004804-FH

               Defendant-Appellant.


Before: BOONSTRA, P.J., and K. F. KELLY and MURRAY, JJ.

PER CURIAM.

       Defendant appeals as of right his conviction following a jury trial of felonious assault,
MCL 750.82. The trial court sentenced defendant as a habitual offender, fourth offense, MCL
769.12, to 24 months’ to 15 years’ imprisonment. We affirm.

         This prosecution stems from an incident occurring outside a Kohl’s department store.
Defendant and a female companion had been under surveillance by Ryan Wright, a loss-
prevention agent. At a certain point, Wright approached the woman after she left the store and
asked her to return. She declined and climbed into a car driven by defendant that was waiting at
the curb. Wright stepped behind the vehicle and recorded its license plate number. Wright
testified that he made eye contact with defendant in the vehicle’s rearview mirror, an assertion
defendant denied. According to Wright, the vehicle started to come back toward him “very
rapidly,” and he had to “jump out of the way.” He testified that he feared he might be killed or
injured. Defendant testified that he went in reverse because he “didn’t want him to get the plate
number.” Defendant denied that he was trying to hit Wright or frighten him.

        Defendant raises two challenges to the adequacy of the evidence adduced in favor of the
verdict. He first contends that there was insufficient evidence to convict him of felonious assault
because the evidence did not establish beyond a reasonable doubt that he acted “with the intent to
injure or place the victim in reasonable apprehension of an immediate battery.” People v Avant,




                                                -1-
235 Mich. App. 499, 505; 597 NW2d 864 (1999).1 We review this assertion de novo. People v
Cline, 276 Mich. App. 634, 642; 741 NW2d 563 (2007).

        When reviewing a challenge to the sufficiency of the evidence, this Court reviews “the
evidence in a light most favorable to the prosecutor to determine whether any trier of fact could
find the essential elements of the crime were proven beyond a reasonable doubt.” People v
Robinson, 475 Mich. 1, 5; 715 NW2d 44 (2006). “Circumstantial evidence and reasonable
inferences therefrom may be sufficient to prove all the elements of an offense beyond a
reasonable doubt.” People v Schumacher, 276 Mich. App. 165, 167; 740 NW2d 534 (2007). Any
conflicting evidence must be resolved in favor of the prosecution. People v Terry, 224 Mich
App 447, 452; 569 NW2d 641 (1997). “Questions of credibility are left to the trier of fact and
will not be resolved anew by this Court.” Avant, 235 Mich. App. at 506.

        “[B]ecause it can be difficult to prove a defendant’s state of mind on issues such as
knowledge and intent, minimal circumstantial evidence will suffice to establish the defendant’s
state of mind, which can be inferred from all the evidence presented.” People v Kanaan, 278
Mich. App. 594, 622; 751 NW2d 57 (2008). Defendant testified that he never made eye contact
with Wright and had no intent to hit or frighten him. By contrast, Wright testified that he made
eye contact with defendant in the vehicle’s rearview mirror while he was standing behind the
vehicle. These conflicting assertions are an issue of credibility that is “left to the trier of fact and
will not be resolved anew by this Court.” Avant, 235 Mich. App. at 506. The jury could
reasonably infer from Wright’s testimony that defendant knew Wright was present and intended
to hit him or cause him to fear an immediate battery when he placed the car into reverse and
accelerated suddenly. Viewing the evidence in the light most favorable to the prosecution, there
was sufficient evidence for the jury to find that defendant had the requisite intent to commit
felonious assault.

       Defendant also argues that the trial court abused its discretion in denying his motion for a
new trial based on the argument that the verdict was against the great weight of the evidence.
We review a denial of a motion for new trial for an abuse of discretion. People v Unger, 278
Mich. App. 210, 232; 749 NW2d 272 (2008). “A trial court abuses its discretion when it selects
an outcome that does not fall within the range of reasonable and principled outcomes.” People v
Young, 276 Mich. App. 446, 448; 740 NW2d 347 (2007).

        A trial court “may grant a new trial only if the evidence preponderates heavily against the
verdict so that it would be a miscarriage of justice to allow the verdict to stand.” People v
Lemmon, 456 Mich. 625, 627; 576 NW2d 129 (1998). If the “ ‘evidence is nearly balanced, or is
such that different minds would naturally and fairly come to different conclusions,’ the judge
may not disturb the jury findings although his judgment might incline him the other way.” Id. at
644, quoting State v Kringstad, 353 NW2d 302, 307 (ND, 1984).


1
  “The elements of felonious assault are (1) an assault, (2) with a dangerous weapon, and (3) with
the intent to injure or place the victim in reasonable apprehension of an immediate battery.”
Avant, 235 Mich. App. at 505. Defendant only challenges the sufficiency of the evidence with
respect to intent.


                                                  -2-
        Defendant contends that the verdict was against the great weight of the evidence because
he testified that he was distracted by an injury his female companion had sustained,2 did not
make eye contact with Wright, and continued to reverse the car beyond the place where Wright
was standing. As with defendant’s sufficiency of the evidence challenge, this is an argument
predicated on an assessment of the credibility of the witnesses, a matter left to the fact-finder to
resolve. Lemmon, 456 Mich. at 637.

        For the same reasons set forth with respect to defendant’s sufficiency of the evidence
challenge, we conclude the trial court did not err in denying defendant’s motion for new trial.
The verdict was well supported by the evidence presented and the reasonable inferences arising
therefrom.

       Affirmed.



                                                             /s/ Mark T. Boonstra
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Christopher M. Murray




2
 Defendant’s female companion accidentally cut her finger open while trying to cut off
merchandise security tags in the dressing room.


                                                -3-